 520DECISIONSOF NATIONALLABOR RELATIONS BOARDAmerican Manufacturing Company of TexasandLocal 47,International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 16-CA-1386September22, 1967SECOND SUPPLEMENTAL DECISION ANDORDEROn November 8, 1962, the National Labor Rela-tions Board issued a Decision and Order' in theabove-entitled case, which was amended February2,1966 2 in which it found that Respondent violatedSection 8(a)(1), (3), and (5) of the National LaborRelationsAct, as amended, by discontinuing itstruckdriving operations and discharging the dis-criminatees.The Board's Order, as amended,directed the Respondent,inter alia,to offer alldischarged drivers reinstatement to their former orsubstantially equivalent positions without prejudiceto their seniority or other rights and privileges, andtomake them whole for loss of earnings sufferedbecause of its discrimination against them with suchloss of pay computed on the basis there specified. ,On May 13, 1966, the Regional Director for Re-gion 16 issued and served on the parties anamended backpay specification and notice of hear-ing.The Respondent filed an answer thereto onMay 31, 1966.On various days betweenNovember 8 and December 9, 1966, Trial Ex-aminerLowellGoerlich conducted a hearingthereon, the purpose of which was to ascertain theamounts of backpay owing under the Board's Orderas enforced and modified. During the hearing theGeneral Counsel prepared a revised computationof alleged net backpay due the discriminatees whichwas allowed as an amendment to the backpayspecification. On April 3, 1967, the Trial Examinerissued his Decision in backpay proceedings, at-tached hereto, in which he awarded backpay to em-ployees in the amounts set forth therein, and madecertain findings and recommendations. Thereafter,the Respondent filed exceptions to the Decision inbackpay proceedings and a supporting brief.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the en-tire record in this case, including the Trial Ex-aminer's Decision, the exceptions, and briefs, andfindsmerit in certain of the Respondent's excep-tions.Accordingly, the Board hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, with the exceptions and modifica-tions set forth below:1.The 12 employees involved herein were over-the-road drivers who were unlawfully dischargedAmerican Manufacturing Company of Texas,139 NLRB 815, 819,enfd. in partand remandedin part 351 F.2d 74 (C.A. 5)2Supplemental Decisionand Orderupon reconsideration,pursuant towhen the Respondent terminated its transportationdepartment for reasons proscribed by Section8(a)(3) of the Act. As more fully set forth by theTrial Examiner, these drivers were paid basically amileage rate for the miles driven and the hourly ratefor time worked in the yard. Subsequent to June 18,1960, the date of termination of the department, theRespondent's business declined and less miles weredriven by commercial carriers than had previouslybeen driven by the Respondent's own employees inthe delivery of its product.In computing the backpay due the discriminatees,the General Counsel adopted a formula by which hedetermined the average number of hours worked byeach driver during the year preceding his dischargefrom the Respondent's record, and then used thisaverage as the basis for computing the grossbackpay due each man. The Trial Examiner statedthat he was not faced with the issue of whetherother formulae ought to be considered, and that hissole duty was to determine whether the formulautilized by the General Counsel is fair and reasona-ble.The Respondent contends that the formulaused is erroneous and'is based on the completelyunwarranted and arbitrary assumption that the menwould have continued to earn the same amountdespite certain changes that had occurred in itsoperations. Thus, the hauling of shells from theRespondent's plant in Fort Worth to the FrankfordArsenal in Pennsylvania was discontinued approxi-mately 2 months before the unlawful discon-tinuance of the department and was not itself foundto have occurred for discriminatory reasons. Ac-cordingly, the Respondent argues, it cannot be as-sumed that such hauling would have been continuedin projecting the employees'probable earnings dur-ing the backpay period. Furthermore, the Respond-ent supplied information as to the total number of 'milesitclaims were actually driven in making alldeliveries of Respondent's pumping units during thebackpay period, broken down into calendar quar-ters.Respondent contends that although there were12 discriminatees, there was a total of 15 driversprior to discontinuation of the department, andtherefore, it argues, the actual miles driven shouldbe allocated among the 15 drivers, but it woulddeduct certain distances as set forth below.We find merit in certain of the Respondent's con-tentions.Contrary to the Trial Examiner's view, itis for the Trial Examiner to consider whether theGeneral Counsel's formula is the proper one inview of all the facts adduced by the parties and tomake recommendations to the Board as to the mostaccurate method of determining the amounts due.On the basis of the evidence adduced by theRespondent, it appears that the total number ofmiles that would have been driven by the em=remand,of the original order insofar as it required resumption of thetruckdriving operations.156 NLRB 1225.167 NLRB No. 71 AMERICAN MFG. CO. OF TEXAS521ployees absent the Respondent's unfair labor prac-ticeswould have decreased for nondiscriminatoryreasons and would have been less than those in theprior year.Accordingly, an appropriate backpayformula should make due allowance for sucheconomic factors. However, we do not agree withtheRespondent that the compensable mileageshould be less than the total distance driven in mak-ingdeliveriesfor the Respondent during thebackpay period.The Respondent asserts that the mileages sup-plied by it include the total number actually drivenin makingalldeliveries for Respondent. If this is soand if these figures include all distances driven bycarriers designated by customers3 as well as theseselected by the Respondent, we are of the opinionthat the Respondent is correct in contending thatcoitipensablemileages should be allocated amongthe 12 discriminateeswith due allowance for the 3additional drivers who were employed and withproper consideration of the possibility of layoffs foreconomic reasonsduring the backpay period as wellas allowance for those periods when particulardriverswere unavailable and not entitled tobackpay. As noted above, since the discriminatorydischarge, theRespondent has not employedtruckdrivers.However, its products have beendelivered by truckdrivers who are employees ofother employers. As there was no classificationcomparable to truckdrivers employed by theRespondent during the backpay period, compensa-tion is to be computed at any higher wage rates thanwould have been, or which became, effective duringsaid period, or alternatively, at the wage rate paid tothetruckdriverswhohauledRespondent'sproducts.In addition, however, some payment is due the 12discriminatees for the time they would probablyhave spent in yard work, as well as for back-hauldetour mileage and the $5 scrap loading allowance..It is unlikely that a precise record has been main-tained of the amount of such work available duringthe backpay period. However, the Respondent initsexceptions states that these amounts areestablished by the undisputed record. It thus ap-pears that the Respondent accepts the GeneralCounsel's computations in these respects and theseamounts are not in issue.As the amount due, -each of the claimants will varyRegional Director with directions to recompute thebackpay of the claimants in accordance with theabove findings and with those specific determina-tions set forth hereinafter.2.The Respondent offered reinstatement to the12 discriminatees by letter dated December 16,1965.The Respondent claims that the backpayperiod was tolled on December 16, 1965, ratherthan on December 26, 1965, as contended by theGeneral Counsel and found by the Trial Examiner.While we cannot agree that the Respondent's liabili-ty terminated on the date which appears on its rein-statement offers, neither can we find that thebackpay period ended for all the employees onDecember 26.4 It is settled that the backpay periodis tolled on the date of actual reinstatement; 5 on thedate of rejection of the offer; or in the case of dis-criminatees who did not reply, on the date of thelast opportunity to accept the offer of reinstate-ment.6Thus, in the instant case, the cutoff date forbackpay is the date of reinstatement, the date of re-jection of the offer, or December 26, whichever isthe earliest.Accordingly, thects as to each in-dividual must be considered t determine the ap-propriate cutoff date as to him.3.The Trial Examiner concluded thatBen Bar-nett, who the Board found had been demoted fromforeman to a job as truckdrive and was then unlaw-fully discharged, had been a supervisor during thebase period used for computing backpay, that hewas unlawfully demoted, and that therefore he wasentitled to reimbursement for loss of earnings basedon what he had earned as a foreman. We do notagree. The Decision herein made no finding con-cerning the validity or invalidity of his demotion,but specifically held that Barnett was unlawfullydischarged, in violation of Section 8(a)(3), at a timehe was working as a truckdriver. Accordingly, he isentitled to reimbursement for loss of earnings hewould have had in the latter position.7 Since theamount due will be based on actual mils driven forRespondent during the backpay period, it is un-necessary to speculate about his possible priorearnings.4.In connection with the backpay due WayneH.Moore, the Trial Examiner concluded thatMoore had not had any willful loss of earnings. Weagree.Although, as the Respondent contends, hedid not register with the Texas employment servicefrom the sums set forth in the General Counsel's,^^until 3 weeks after his discharge, it is clear that hebackpay specification and those found by theTrialbeganimmediately to seek other employment byExaminer, we shall remand this proceeding to theapplying to various firms.3It appears that after the Respondent began using commercial carriers,many of its customers specified the carriers to be used to deliver the unitsto them. We find no merit in the Respondent'scontention that thedistances driven by carriers designated by customers should not be in-cludedin the backpaycomputation4The offer of December 16, 1965, stated that if Respondent did nothear from the individual within 10 days it would assume the offer had beendeclined.5Laabs, Inc.,128 NLRB 374.6Eastern Die Company,142 NLRB 601, enfd 340 F.2d 607(C.A. 1).9Contraryto the Respondent's contention, income in the amount of$255 from Garden Fresh was included in the computation of Barnett's in-terim earnings.We also reject the Respondent's assertion that Barnettremoved himself from the labor market early in 1961; not only did Barnettnot testify unequivocally that he did not wish reinstatement,but it wouldbe immaterial if he had,and we note in any event that he accepted it whenoffered.Heinrich Motors,Inc.,166 NLRB 783, 790-791. 522DECISIONSOF NATIONALLABOR RELATIONS BOARDHowever, we find merit in the Respondent'sfurthercontention that in computingMoore'searningsduring 1961, his income from operation ofhis tavern was allocable to the entire year ratherthan only to the first and second quarters. There isno doubt that he continued to run the tavern fromthe fall of 1960 until the end of 1962, and there is nobasis for concluding that his income from the tavernduring 1961 was confined only to the first half of theyear.5.The Respondent contends that backpay wasimproperly allowed to C. R. Wallace for a period ofabout a month in 1963 when he was unable to workbecause of an industrial accident. The Trial Ex-aminer reasoned that because Wallace's unavaila-bilitywas not caused by illness but by an accidentincident to interim employment, there would havebeen no loss except for the unlawful discriminationagainsthim.Accordingly, the Trial Examinergranted backpay for the period of disability but hedid not include the workmen's compensation awardin interim earnings, stating this to be Board policyunder the cases cited in his Decision. We adopt theTrialExaminer'sDecision insofar as it allowsbackpay for the full period, but do not agree that theportion of the workmen's compensation awardwhich is a partial payment forearningsbecause ofthe industrial accident should not be included in in-terimearnings.The Board has in some cases computed backpaydue to discriminatees without tolling payment for aperiod of incapacity because of illnesses whichwere incurred as a result of an accidenton an in-terim job,8 although as a general rule claimantshave not been allowed backpay during any periodsof disability regardless of the cause.9 However, innone of the latter cases applying the standard rulehas the Board set forth a rationale explaining itsidentical treatment of all periods of illness withoutreference to the nature or cause thereof. In view ofthe holding of the Trial Examiner in the instant caseand the contention'of the Respondent with respectthereto,we have now fully considered our prior'decisions in this respect and are of the view thatsome modification is required to take into accountthe cause of a claimant's incapacity.The origins and causes of infections and organicinfirmities, such as influenza and heart attacks, forexample, are usually not known and cannot bedetermined or assumed. It is ordinarilyreasonableto assume, however, that absences from workbecause of such illnesses would probably have oc-curredeven if the employee had not beendischarged. As the claimant's loss therefore cannotbe said to have a likely relationship to the unlawfuldiscrimination, disallowance of backpay for allperiods of unavailability because of suchillnessesisproper.Not only does this approach appearequitable in view of the impossibility of reconstruct-ing apossible cause, but it also affords simplicity ofadministrationin anarea which would otherwise beconfused and difficult.The same underlyingreasoningdoes not, how-ever, apply to periods of illness which occurbecause of industrial accidents suffered during thecourse of interim employment or are otherwise at-tributabletotheunlawfulconductof theRespondent.10 The causes of suchailments areknown and attributable to events which would nothave taken place, or to environmental factors whichwould not have been present, had the employee notbeen unlawfully removed from his employment inthe Respondent's plant. Although other extendeddisabilitiesmighthave occurred absent discharge,this is nota normalexpectancy, and hence a dis-criminateewould not reasonably have been ex-pected to suffer the industrially causedailment andthe consequent pay loss if he had retained hisformer employment.It isthus apparent that the practice of disallowingbackpay without inquiry as to the nature of thephysical disability, the cause thereof, the probabili-ty of similarillness inthe Respondent's employ,etc., may be convenient but is not always equitable.Rather, we think that equity and reason require thatperiods of unavailability for work because of illnessor accident must be considered on a case-by-casebasis.Where an interim disability is closely relatedto the nature of the interim employmentor arisesfrom the unlawful dischargeand isnot a usual in-cident of the hazards of living generally, the periodof disability will not be excluded from backpay.Consonant with its obligation to establish deduc-tions from backpay,tt the Respondent continues tohave the burden of demonstrating that an excluda-ble period of absence from work because of illnesshad taken place, and the General Counsel mayrebut this by showingthe unusualnature of the disa-bility, its causes, probable relation to the unlawfuldischarge because of the hazards of interim employ-ment, search for work, etc.As a corollary of thegeneralrule disallowingbackpay for all periods of disability regardless ofcause, the Board has uniformly held that any work-8MossPlaningMill,Co110 NLRB 933, enfdas modified in otherrespects256 F 2d 653(C.A. 4), Charles T Reynolds, Sr, d/bla CharlesT. Reynolds Box Company,155 NLRB 384 Cf.IndustrialCotton Mills(Divisionoff.P.StevensCompany),102 NLRB 1265, 1281,enforcementdenied in relevantpart 208 F.2d 87 (C A 4), cert. denied 347 U.S. 935.9E.g.,Melrose Processing Company,151 NLRB 1352, 1354-55, enfd.351 F.2d 693 (C.A. 8), where the courtupheld the exclusion from interimearnings ofa workmen's compensationaward for anindustrial accidentand noted specifically that backpay had not been granted for the period ofdisability10 E.g., assault by respondent on a discriminatee,as inMoss PlaningMill, supra11HeinrichMotors, Inc., supra:MastroPlasticsCorporation,136 NLRB 1342 and 145 NLRB 1710,enfd.in relevant part 354 F.2d170 (C.A.2);UnitedStatesAir Conditioning Corporation,141NLRB1278, 1280,and fn.4 thereof. AMERICAN MFG. CO. OF TEXASmen's compensation payments received because ofany such illness are not to be considered as interimearningsdeductiblefromgrossbackpay.12However, in view of our holding above,a change inthe rule concerning the deductability of such com-pensation payments insofar as they constitute pay-ment for wages lost is in order. Thus, awards ofworkmen's compensation consist of two com-ponents, one being a payment for lost wages and theother being reparation for physical damage suf-fered. The entire payment, including the wage com-ponent, has been regarded as a collateral benefitwhere backpay was tolled. But where backpay isawarded for the same period for which wages havealready been replaced in part, to continue to holdthe wage portion of the award to be nondeductiblewould result in double payment to the employee forthat period, and hence this part is more accuratelyregarded as deductible interim earnings. However,the portion of the award which is reparation forphysical damage suffered is unrelated to wagesearned, does not result in double wage payment tothe discriminatee, and continues to be excludablefrominterim earnings. 13As we have modified our general rules concern-ing the tollingof a backpayperiod duringperiods ofillness attributable or connected with interim em-ployment and the deductibility of workmen's com-pensation payments which reimburse a claimant forwages lost because of such an illness, we herebyoverrule ourDecisioninMelrose Processing Co.,151NLRB 1352, and similar cases to the extentthey are inconsistent herewith.Applying this approach to the facts of the instantcase, it is apparent that the Trial Examiner cor-rectly concluded thatWallace's injury was theresult of an accident incident to his interim employ-mentand probably would not have occurred but forthe Respondent's unlawful discrimination againsthim.Wallace had been a truckdriver in Respond-ent's employ hauling pumping equipment, pipe,military shells, scrap metal, bentonite "mud," andbillet steel. In the interim job as a truckdriver, hewas required to haul and unload pipe by spilling itto the ground.14 While Wallace was on top of theload trying to dislodgea singlepiece, the pipe gaveway and Wallace had to jump for safety, thus factor-ing his foot. As a result he was unable to work for amonth.Jumping off 'collapsing loads is not aneveryday occurrence and it is questionable, at best,that Wallace would have been required to do so ab-sent his discharge.It is not probable, even thoughI2E.g.,Melrose Processing Co., supra.18 See the discussionof the courtconcerningthe deductibility of work-men's compensation paymentsinN.L.R.B. v. Melrose Processing Co.,supra.Death or total disabilityresulting from industrialaccidentsare spe-cial cases,and we do not considerat the presenttime whether differenttreatmentshould be givento insuranceand other forms of recovery inthose circumstances14Whileit appears from the record thatWallace alsounloaded his truckwhen he drove for theRespondent,we concludethat the possible hazards523itwas possible, that he could have been in that posi-tion inany event, and as this particular injury isclosely related to the nature of the interim employ-ment, we shall not exclude this period of Wallace'sdisability from backpay. However, since we are nottolling his backpay for that period, that portion ofthe workmen's compensation payments to Wallacewhich were in replacement of lost wages shall be in-cluded in his interim earnings and be deducted fromthe gross backpay.We find no merit, however, in the Respondent'sfurther allegation that there should be a furtherdeduction from backpay because Wallace testifiedthat, over the entire backpay period, he probablylost a little over a week of work for short periods ofillness.Such sporadic short illnesses cannot becombined and allocated to any one quarter, sinceany such allocation would be arbitrary and specula-tive.Moreover, since the drivers were paid only forthe miles actually driven, it is speculative whetherany such sporadic illnesses would have occurred ata time which would have interfered with his availa-bility for work in any event.6.The General Counsel claimed, and the TrialExaminer allowed, the total distance traveled byLoran D. Carlile to and from his interim employ-ment.The Respondent contends that the allowanceis excessive, pointing out that while employed byRespondent, Carlile traveled 10 miles each waybetween his home and Respondent's plant. Sincereimbursement is appropriate only for expenses in-curred by reason of expenses resulting fromadditionaltravel in connection with the interimemployment,15 the backpay specification is incor-rectin includingCarlile's totalmileage.Ac-cordingly, in recomputing the backpay due Carlilein accord with our other findings herein, due al-lowance shall be made for the 10mileshe wouldhave traveled to and from Respondent's plant hadhe not been unlawfully discharged.7.We find no merit in the Respondent's otherexceptions to the Trial Examiner's Decision onbackpay.ORDERIt is hereby ordered that this proceeding be,and it hereby is, remanded to the Regionalbirectorfor Region 16 for the purpose of recomputing thebackpay due the discriminatees in accordance withour findings herein.at Respondent's plantwere of a considerablydifferent nature than that in-volved in "spilling" pipe.Thus, the recordindicatesthathe hauledprimarily heavy equipment and mudand only occasionallypipe and scrap.As the machinery weighed 7,000 poundsor more, quite obviously Wallacecould not unload the equipmentwithoutmechanical aid, and other materi-als would similarly not be handledor treatedin the same way as the pipeinvolved in Wallace's interim employment.IsEastTexas Steel Castings Company, Inc,116NLRB 1336,1341-42,enfd255 F 2d 284 and 281 F.2d 686 (C.A 5). 524DECISIONSOF NATIONALLABOR RELATIONS BOARDTRIAL EXAMINER'S DECISION IN BACKPAYPROCEEDINGSHISTORY OF PROCEEDINGS'LOWELL GOERLICH, Trial Examiner: On February 6,1961, Trial Examiner Robert E. Mullin issued his Inter-mediate Report in the above-entitled proceeding findingthat the Respondent, American Manufacturing Companyof Texas, had violated Section 8(a)(1) and (5) of the Na-tional Labor Relations Act, herein called the Act. Uponexceptions filed to the Intermediate Report the Board onNovember 8, 1962, contrary to the Trial Examiner, heldthat the Respondent's termination of certain truckingoperations2 and the employment of certain over-the-roaddrivers was motivated by antiunion considerations andtherefore was in violation of Section 8(a)(3) and (1) of theAct.3To remedy the unlawful conduct of Respondent theBoard directed that the Respondent resume its truckingoperations and offer all discharged drivers reinstatementto their former or substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges.The Respondent was also ordered to makesuch persons whole for loss of earnings suffered becauseof its discrimination against them with such loss of paycomputed on the basis of separate calendar quarters in ac-cordance with the policy enunciated inF.W. WoolworthCo., 90 NLRB 289, and to include allowance for interestat 6 percent per annum to be computed in the manner setforth inIsis Plumbing & Jieating Co.,138 NLRB 716.'On September 14, 1965, the United States Court ofAppeals for the Fifth Circuit granted enforcement of"The Cease and Desist Order and the portions requiringimmediate reinstatement of the employees with backpay(plus interest) computed in the manner prescribed by theBoard's Order." The court, however, remanded to theBoard "that phase of the Order requiring resumption ofoperations for further consistent proceedings."5Pursuant to the court's remand, the Board reconsidereditsDecisionand Order of November 8, 1962, andamended its order on February 2, 1966, by the issuanceof a Supplemental Decision and Order. The Order wasmodified as follows: "Offer to the employees listed in theattached Appendix immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of pay suffered bythem in the manner set forth in the section above entitled`The Remedy."' The Board also deleted from its priornotice the following language: -"We will resume truckingservices with our own employee drivers. 116The discriminatees listed were Robert O. Meador, B.J.Lewis, G. W. Edmonds, H. R. Narramore, C. R. Wal-lThe Charging Party was not represented The following dis-cnminatees appeared at the hearing B. J. Lewis, Don Weeks,H R Nar-ramore, Charles R Wallace, Ben Barnett, Gene W Edmonds, Wayne HMoore, L D Carlile, J D Jordan, Robert O Meador, William C Taylor,and L H Bell, Jr. Mrs. James C Floyd, wife of discrimmatee J C Floyd,deceased, appeared at the hearing2Prior to June 18,1960, the Respondent maintained a transportationdepartment through which it operated a fleet of trucks with its owndriversThe trucks were used to haul the Respondent's manufacturedproducts and other items related to the Respondent's business On June18, 1960, the transportation department was abolished and such haulingwas contracted to commercial carriers3American Manufacturing Company of Texas,139 NLRB 815, 8194The Board stated in 139 NLRB 815, at in 7, "In accordance with thelace,Ben Barnett,Don Weeks,William C. Taylor,Wayne H.Moore,L.H. Bell, Jr., L. D. Carlile, J. C.Floyd,and J.D. Jordan.Pursuant to Section102.59 of theBoard'sRules andRegulations,Series 8, as amended,these proceedingscame on for hearing before me in FortWorth,Texas, onNovember 8, 9, and 10,and December 5, 6, 7, and 9,1966, upon the amended backpay specification and noticeof hearing issued by the Regional Director for Region 16on May 13,1966, and upon the Respondent's answer toamended backpay specifications filed May 31, 1966.During the hearing,the General Counsel prepared arevised computation of alleged net backpay due theabove-mentioned discriminatees which was allowed as anamendment to the backpay specification.Upon consideration of the backpay specification, theamendments thereto,theRespondent'sanswer, theevidence adduced at the hearing,the record as a whole?and-the posthearing briefs of the parties,and in view myobservation of the demeanor of the witnesses, I make thefollowing findings of fact and conclusions of law.1.THE BACKPAY CLAIM OF BEN BARNETTeShortly prior to his discharge on June 18,1960, BenBarnett occupied the position as transportation foremanand dispatcher."In this capacity he assigned hauling runsto the over-the-road drivers attached to the departmentand otherwise supervised the department.There is noevidence that he did not perform these functions satisfac-torily.When the Respondent learned of union activity amongits over-the-road drivers it replaced Barnett in April 1960with Lum Phifer who had been performing"duties as ascrap steel buyer."9The Board said in its Decision(supraat 818):We believe the real reason for Phifer's transfer to theforeman position was to defeat the drivers'efforts toobtain union representation.Thus, the record showsthat Phifer's predecessor was told by Respondent'splant superintendent that Phifer was being given thetransportation foreman's job because Respondent'spresident thought Phifer could break the Union'shold.The court of appeals 10 commented,"Plant Superin-tendent Emmons,explaining to Barnett why he wasbeing replaced by Phifer,made the reason plain:I said,"Well, Frank is there anything I have did?What have I did wrong?" He said, "Ben, [Barnett]did you know the Union had signed up all thedrivers?" and I said,"No, sir,I sure didn't." And hesaid,"Well, they have,They are signed up, lockstock,and barrel, ..."And he said, "Lum [Phifer]policy recently adopted by the Board, there shall be no tolling of backpayfor the period between the issuance of the Intermediate Report and theOrder hereinA P W Products Co , Inc,137 NLRB 25 "5N L R B v American ManufacturingCompany ofTexas,351 F 2d74 (C A. 5)6 156 NLRB 1225.'The counsel for the General Counsel and the Respondent moved tocorrect the record in certain particulars There being no opposition filedthereto, the motions are granted and the record is corrected accordingly.8Barnett commenced the duties of transportation foreman anddispatcher on June 15, 1959 His wage was $500 a monthBSupra,139 NLRB at 828.10 Supra at 76 AMERICAN MFG. CO. OF TEXAS525is coming back up there taking over .... Evidentlythe old man thinks he can break the union hold, orsomething to that effect."This was more than enough to reject the Em-ployer's claim that he was put thereto straighten outthe ICC problem.Hence the law of this case, which is binding upon theTrialExaminer, establishes conclusively that Barnettwould not have been deposed had it not been that theRespondent had embarked on a drive to "break theunion hold." The record is barren of any evidence to sup-port a finding that Barnett would not have continued asforeman and dispatcher had the Respondent refrainedfrom the commission of unfair labor practices. There is noproof that Phifer's assignment as transportation foremanand dispatcher was other than an expedient to "break theUnion hold" or that it was intended to be a permanent as-signment.Had the transportation department been con-tinued, the employment of a foreman and dispatcherwould have been essential to its operation. Thus it is onlyreasonable to conclude that under the circumstances Bar-nett would have continued as the foreman and dispatcherbut for the Respondent's discrimination against him. InitsRemedy the Board said, "We shall, also order thatRespondent make them whole for loss of earnings suf-fered because of its discrimination against them." 139NLRB 818, 819. Barnett's lossof earnings sufferedbecause of the Respondent's discrimination against himwas that of a foreman and dispatcher. Thus his backpay,must be computed as if he had continued in such position.Since the General Counsel has used a period duringwhich Barnett received foreman's and dispatcher's wagesas the base period for computing Barnett's grossbackpayii (a formula which is fair and reasonable underthe circumstances, seeinfra),Ifind Barnett's grossbackpay to be as set out in the amended specification.During the backpay period Barnett engaged in severalbusiness enterprises which were less than sucessful ven-tures.The financial aspects of these businesses werethoroughly explored by the Respondent's counsel.Respondent does not claim that Barnett concealed any in-come or that he did not make a full disclosure of his finan-cial affairs. The Respondent's complaint in essence is thatBarnett did not, by his efforts, produce enough incomeand should have engaged in more lucrative endeavors.Having caused the discriminatee's predicament, theRespondent's complaint in this respect appears frivolous.The discriminatee's obligation to mitigate an employer'sbackpay liability does not extend beyond requiring him toaccept substantially equivalent employment.InSouthern Silk Mills, Inc.,116 NLRB 769, 773, theBoard said:. the obligation of a discriminateeto minimize hisloss of earnings is satisfied if he makes reasonable ef-forts to find new employment which is substantiallyequivalent to the position from which he wasdischarged and is suitable to a person of hisbackground and experience.There is no proof that Barnett during the backpayperiod refused or was offered substantially equivalentemployment. The fact that discriminatee Barnett engagedin less than successful business ventures without proof ofa deliberate design to circumvent his responsibility tomitigate the Respondent's backpay liability, does notforeclose Barnett from the allowance of net backpay dur-ing the backpay period.Cashman Auto Company,109NLRB 720. Barnett "could properly choose to go intobusiness on his own, without being considered as havingwithdrawn from the labor market."Arduini Manufactur-ing Corp.,162 NLRB 972. InCashman Auto Company,supra,722, the Board said:The Board has further held that is "reasonable to as-sume, absent special circumstances, that a personwho leaves a job for self-employment expects to im-prove his financial position" rather than incur a will-ful loss.The Respondent, on whom the burden lies,12 has notshown that the claimant willfully incurred loss of earningsduring the backpay period. I confirm the General Coun-sel'sspecification as to Barnett and find that as ofNovember 1, 1965, backpay due Barnett is $17,383.57with interest in the amount of $2,995.05.II.THEBACKPAY CLAIMS OFROBERT O. MEADOR, B. J.LEWIS,G. W. EDMONDS,H. R. NARRAMORE,C. R. WAL-LACE,DON WEEKS,WILLIAM C. TAYLOR, WAYNE H.MOORE,L. H. BELL,JR., L. D.CARLILE, J. C. FLOYD, AND J.D. JORDANA. The Alleged Mitigation of the Respondent's BackpayLiability as it Relates to Interim Earnings131.The Respondent at the hearing raised no issue as tothe "neglect or failure" of claimants, J. C. Floyd, G. W.Edmonds, J. D. Jordan, B. J. Lewis, and William C.Taylor "to adequately search for work." Since the burdenof proof on this issue was with the Respondent as to theseemployees, I find that each made a diligent and reasona-ble search for other employment during the backpayperiod.2.L. H. bell, Jr. :Bell at the time of the hearing was 47years old. At the time Bell was discharged he was ill andremained incapacitateduntilJuly 1, 1960. Gross backpayhas not been computed for this period nor for otherperiods of his unavailability for employment. Immediate-ly upon his recovery Bell went to work for Ben HamrickTrucking Co. Thereafter he worked for a number ofemployers14 and became unavailable for employment onDecember 13, 1963, due to a heart attack. There is noevidence that Bell did not make a reasonable and diligentsearch for other employment or that any loss of earningswas caused by his own willfulness.Bell's net interimearningsas computed in the amended specification areconfirmed.3.Loran D. Carile:Carlile, after his discharge onJune 18, 1959, went to work for Texas Industries, Inc.,11"Gross backpay" as used herein means the amount of wages whicha discnmmatee would have earned in the position to which he would havebeen entitled under the Board's Order for such periods as he would havebeen available for employment during the entire backpay period Suchdefinition substantially conforms with the meaning of "gross backpay" asused in the amended specification12 Arduint Manufacturing Corp, supra13Theparties stipulated that the amounts set out in the specification as'interim earnings"were earned" by each of the respectiveclaimants.'He quit the Smith Trucking Company because the truck which hewas driving was unsafe. He also quit,Armour Truck Lines because he"wasn't making enough money to be off from home all the time." I findthese to be justifiable reasons for quitting the jobs since Bell's obligationto mitigate the Respondent's backpay liability did not extend to continuingin unsafe employment or in employment at which his wages were insuffi-cient to support him while on the road. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDMidlothian,Texas, on September 24, 1960,where hepresently works. Prior to obtaining work with Texas In-dustries, Inc., he registered at the State employment of-fice and reported thereafter until he became employed.He also inquired for work at the union hall two or threetimes a week and applied for work with a number of em-ployers in the Fort Worth area.At the time Carlile was discharged he lived in FortWorth,Texas, about 10 miles round trip from theRespondent's plant.His new job in Midlothian,Texas,was 75 miles round trip from his home.He commuted 6days a week.On August 24, 1964,Carlile moved his re-sidence to Mansfield,Texas, from which he journeyed a24-mile round trip to and from his work in Midlothian,Texas.The Respondent does not claim that Carlile did notmake a reasonable and diligent search for other employ-ment;however,theRespondent objects to any reim-bursement for the miles traveled by Carile back and forthtowork between Fort Worth,Texas, and Midlothian,Texas, and Mansfield,Texas, respectively,but cites noauthority for its position.The transportation expenses areallowable.Crossett Lumber Co.,8 NLRB 440:Burnupand Sims, Inc.,157 NLRB 336.Carlile'snet interimearnings as computed in the amended specification areconfirmed.4.Robert O.Meador:Meador, after his discharge,immediately commenced search for work.He registeredwith the Texas employment service.Respondent makes no claim that Meador did not makea reasonable and diligent search for work nor is there anyevidence which would support such a claim. Meador's netinterim earnings as computed in the amended specifica-tion are confirmed.5.Wayne H. Moore:Moore is 52 years old. Threeweeks after he was discharged Moore registered with theTexas employment service.He was referred to no em-ployers. However,in the meantime and thereafter he didcontact a number of employers in search of work andbecame employed by Ned B.Hoffman sometime in July1960.He was laid off by Hoffman whereupon he unsuc-cessfully searched for work for 5 weeks and then enteredinto self-employment which he continued until the end of1962. He operated a tavern,Mary Creek's Inn.While hewas self-employed he also worked for several employers.His father tended the tavern business during the periodsMoore worked elsewhere.15The Respondent has advanced no persuasive reasonfor not confirming Moore's net interim earnings as com-puted in the amended specification.I find that Mooremade a reasonable and diligent search for other employ-ment and that loss of earnings,if any, was not caused byhisown willfulness.IconfirmMoore'snet interimearnings as computed in the amended specification.6.H. R. Narramore:Narramore was 58 years old.Upon his dismissal by the Respondent he registered withthe Texas employment service and searched for workwhen unemployed during the backpay period. FromMarch 1961 until April 1963 he operated a tavern, TheBent Elbow.While the business was in Narramore'sname,hiswife spent full time running it.Narramorehelped only"while some of them went to lunch."Duringa substantial part of this period,Narramore was em-ployed elsewhere and from the second quarter in 1962was employed continuously by Ft.Worth Pipe&Supply.During 1961 Narramore reported for income tax pur-poses a loss of $165 for The Bent Elbow.For the years1962 and 1963 he reported profits of $2,447.58 and$495.95,respectively.The General Counsel has not in-cluded such amounts as interim earnings of which theRespondent complains.Under the circumstances it ap-pears that such income should not be treated as Nar-ramore's interim earnings.Cf.Miami Coca-Cola BottlingCo.,151 NLRB 1701, 1710,General Engineering, Inc.,147 NLRB 936.Such income,derived principally fromNarramore'swife's efforts during a time in which he wasemployed elsewhere,was not such income as he wouldhave been required to earn in order to mitigate theRespondent's backpay liability and was not chargeable tohis interim earnings. I further find that Narramore madea reasonable and diligent search for other employmentand loss of earnings,if any,was not caused by his ownwillfulness.Iconfirm Narramore's net interim earningsas set forth in the amended specification.7.C.R.Wallace:ShortlyafterWallacewasdischarged, he registered with the Texas employment ser-vice.He contacted a number of employers in the searchfor work and commenced working in the third quarter of1960.The Respondent refers to Wallace's quitting ArmourTruck Lines.He quit Armour Truck Lines because hewas exposed to drivers who consumed intoxicants whiledriving double.IfindWallace's reason for quitting to bejustifiable.Moreover,he was paid 4 cents a mile by Ar-mour which was less than he had been receiving from theRespondent.Since the Armour job was not substantiallyequivalent he was not obligated to remain employed by itin any event.Each time Wallace was out of work hechecked with the Texas employment service.The Respondent also refers to Wallace'squitting atTrans-Texas Trucking Company located at Cleburne,Texas.Wallace quit Trans-Texas when his car "brokedown."He had been driving 56 miles round trip. He waspaid$1.25 an hour. I find Wallace's quitting was justifiedunder the circumstances.Wallace was injured in 1963 while working for the Ft.Worth Pipe&Supply Co.and was unable to work forabout a month.Respondent complains that the GeneralCounsel should have taken this into account in his com-putations, but cites no authority to support its contention.General Counsel asserts that Wallace's unavailability forwork was not caused by an illness but by an industrial ac-cident incident to interim employment; hence the em-ployee should not be required to bear the loss where therewould have been no loss except for the Respondent's dis-crimination.Such reasoning seems sensible to me and inaccordance with the remedial purposes of backpay or-ders.Moreover,the Board has held that workmen's com-pensation awards are not includable as interim earnings.Moss Planing Mill Co.,110 NLRB 933, 934;MelroseProcessing Company,151NLRB 1352,1355, 1356;Rice Lake Creamery Company,151 NLRB 1113, 1115.I find that Wallace was not disqualified for backpay dur-ing the period he was unavailable for work by reason ofan industrial injury.I further find that Wallace fulfilled hisobligations to mitigate the Respondent's backpay liability15The amended specification includes as interim earnings his tavern in-come for these periods AMERICAN MFG. CO. OF TEXASin every detail.Iconfirm Wallace's net interim earningsas set forth in the amended specification,including travelexpenses claimed for Wallace which were necessary in-cident to his interim employment.8.Don R.Weeks :Weeks,immediately after hisdischarge,commenced a search for employment. Hefound work around July 1, 1960.Thereafterhe workedfor several employers,one of whom was the BraswellFreight Lines where he worked until the fourth quarter of1964 at which time he became self-employed as a dirtcontractor.He left Braswell Freight Lines because hisplace of work was constantly being moved.Weeks hadbeen moved from FortWorth toDallas,Texas;Dallas,Texas,to Shreveport,Louisiana; Shreveport,Louisiana,to Fort Worth, Texas; Fort Worth,Texas, to OklahomaCity, Oklahoma,and OklahomaCity,Oklahoma, to Dal-las, Texas.While working for Braswell,Weeks had set up plans togo into the dirt contracting business at Bonham,Texas,his "parental home."When Braswell gave him 3 weeks'notice to move from OklahomaCity to Dallas heresigned. In October 1965 Weeksdiscontinued the dirt-hauling business because he was "broke."He went backto work forBraswell.The Respondent complains that the"Respondent is notrequired to make them [Weeks' losses]good when theywould not have been incurred had Weeks kept and pur-sued the gainful employment that was his simply for keep-ing." The answer to this contention is that Weeks was notobligated to continue work with Braswell in order tomitigate the Respondent'sbackpayliabilitysince thework performed for Braswell was not substantiallyequivalent employment to that performed for the Re-spondent.Cf.SouthernSilkMills,Inc.,116 NLRB 769.Moreover, Weeks "could properly choose to go into busi-ness of his own without being considered as havingwithdrawn from the labor market."Arduini Manufactur-ing Corp., supra.There is no evidence that Weeks in-curred a willful loss of earnings.Weeks' net interimearnings as set forth in the amended specification are con-firmed.B.The General Counsel'sGrossBackpay Claimsfor Over-The-Road Drivers,Meador,Lewis, Edmonds,Narramore,Wallace,Weeks,Taylor,Moore, Bell, Jr.,Carhle,Floyd,and JordanFirst:The Respondent Company is and has been en-gaged in manufacturing operations conducted in two divi-sions, namely, commercial and ordnance.The ordnancedivision produces under contracts with branches of thearmed services various components of bombs, projec-tiles,missiles, and rockets. The commercial divisionmanufactures products for the oil industry, primarily aline of pumping units of various sizes. These units areused in lifting fluid to the surface from oil-producing wellsand are sold to various oil producers in the United Statesand Canada.Prior to June 18, 1966,these units weredelivered by the Respondent's employees in their ownover-the-road fleet of trucks.The over-the-road fleet was composed of 17 single-axletruck tractor units,7 of whichwere diesel powered; the527remaining 10 had gasoline engines.The six newest trac-tors(1959) were gasoline driven.Of the next newest(1956), five were diesels and two were gas powered.There were 20 trailers of the standard, flat-bed float),self-loading type with tandemaxles.There were no "lowboys."The gasoline-driven tractors were under-powered foruse on hauls to Canada and the Rocky Mountain Stateswhere the diesel units had to be used. The single-axletractor units were limited in respect to the weight of theload that could be transported on them.It was the Respondent's practice to assign a tractor unitand trailer to a particular driver and to confine their useto that driver as nearly as practicable.The Respondent operated no regular schedules. Menwere assigned to the various trips with the idea of equallydistributing the work available at the time although someconsideration was given to the type of equipment neces-sary for the particular load or route.Over-the-road drivers were paid at the rate of 6 centsper mile beginning in January 1959. On May 17, 1960,this rate was increased 6-1/2 cents when two drivers weredispatched on the same assignment (double), they dividedthe mileage rate equally.Respondent's over-the-road trucking operations weresubject to the Interstate Commerce Commission's hours-of-service limitations and safety regulations and to loadlimitsimposed by the several States in which deliverieswere made. There is evidence that prior to June 18, 1960,the Respondent had violated the ho'urs-of-service limita-tions.Under these regulations drivers were limited to amaximum of 10 hours "op, duty" time after which theywere required to have at'least 8 hours of undisturbed restbefore going on duty again. Further, drivers' on-duty timecould not exceed 60 hours in a 7-day-period or 70 hoursin an 8-day period.``--At times prior to January 1., 1959, some of the trucksand drivers had been used in transporting cattle,feed, andother items in connection with the company president'sranching operations in New Mexico. Some of the driversperformed work on the ranch. None of this occurred after1958.For a time shell cases produced for the armed serviceswere hauled to the Frankfort Arsenal in Pennsylvania.This operation was discontinued on April 20, 1960.'1,Excepting for the shell haul, the truck movements fromthe plant were limited to the delivery of pumping unitsand components and occasional small lots of "pup" jointsused in the installation of the units.On return trips to the plant after making delivery of thepumping unit or units there were some backhauls of scrapiron and bentonite for the foundry and of steel used in theproduction of shells and units. The backhauls of billetsteel for shell production, were discontinued along withthe discontinuance of the shell haul. Occasionally driverswere required to detour on return trips to accomodatebackhaul for distances of as much as 100 miles.In addition to over-the-road operations a pickup truckwas operated in the Fort Worth area, scrap iron for thefoundry was picked up in that area from time to time andyard work was performed which included the moving andloading of units and the operations of yard equipment.Over-the-road drivers who performed yard work werepaid $1.69 an hour.18Shell case hauling was discontinued because the "Wage and HourDivision of the Department of Labor had jumped[the Respondent] aboutnot paying daily overtime." 528DECISIONSOF NATIONALLABOR RELATIONS BOARDThe drivers had nominimum guarantee.They werepaid nothing for availability. They were only paid themileagerate for miles driven and the hourly rate for timeworked in the yard. They were not required to load theirtrucks ordinarily, but they did unload them at location forwhich they received no additional pay. They were given$5 for loading scrap on a backhaul. They were not reim-bursed for road or away-from-home expenses andreceived no allowance on that account.Subsequent to June 18, 1960, the date on which theRespondent terminated its transportation department, therecords of the Respondent disclose that its businessdeclined and less miles were driven by commercial car-riersthereafter retained than were driven by the Re-spondent's own employees in the delivery of its products.The trendin the pumpingindustry had been tolarger unitsPrior to 1960 the largestunitsproduced by Respondenthad a stroke of 84 to 86 inches. In the latter part of 1960(November), Respondent introduced the first of its largerunitswhich had a stroke of 100 inches. Following thattime, still larger units were produced which had a strokeof up to 144 inches with samson posts over 25 feet inheight and weighingsome50,000 pounds with counter-balances.The size of the units with a stroke of 120 inches or 144inches is such that a "low boy" is required to transportthem by truck, and the latter units, i.e., 144 inch stroke,requires two trucks. The units with a stroke of 100 inchesrequire either a "low boy" or a special permit coveringtheir movement. Permit loads are restricted as to routesand highways that may be used and to daylight opera-tions.After the Respondent began using commercial carriersin 1961, many of its customers commenced specifying thecarriers which were to be used for the units they bought.The purpose of this policy was to give business to thosecarriers who used the customers' petroleum products.On June 18, 1960, in addition to the 13 discriminatees,the following employees were also assigned to the trans-portation department: G. L Burgess, Doyle Brush, AlvieWilkerson, P. L. Turner; J. A. Sumpter, F. C. Woodward,and L. L. Patton. " Wilkerson and Turner were workingin the yard. Burgess and Brush delivered units, but notregularly.17AlvieWilkersonand PL Turner, who had previously worked inother departments of theRespondent,elected to be transferredto thesedepartmentswhen the transportation department was terminated. G W.Edmonds declined to exercisehis right to be transferredThese three werethe only employeeswho possessed transfer rights18Bell was illfor a protractedperiod duringthe backpay period.19 156NLRB 122520 The General Counsel claims no backpayaccruingafterDecember26, 1965, in thatthe Respondent addressed a letter to the discnmmateesdated December 16, 1965, offering employees "immediate and full rein-statement to a positionin the employ of the Company at a rate of pay sub-stantiallyequivalent to that of [their] formerposition,without prejudiceto [their] seniority and other rights andprivileges " C. Woodrow Green(Greenhad been complianceofficer,Region16, until a few days beforeDecember 5, 1966)explained that in additionto the letterthere wereother considerationsOne was a basicagreementbetween theRegionalOffice and theparties thatthiswould constitute, thatthis action by Respondentwould constitutecompliance with the reinstatementrequirements ofthe BoardOrder, and secondly, that the Union had indicated to us itsview that it would have been futileto continuewith its efforts to getthe departmentreestablishedin collectivebargainingor, to say itanother way, they werenot interested in continuingwith the effortsto bargain on this pointActualearningsof each discriminatee for the backpayperiod are as follows:Barnett$16,140.63Bell11,598.2518Carlile24,026.63Edmonds36,279.63Floyd26,044.64Jordan54,985.69Lewis31,562.15Meador24,818.07Moore24,759.05Narramore28,042.79Taylor28,300.24Wallace20,233.15Weeks27,469.10Second:The Board's Supplemental Decision andOrder'`' provided that the Respondent offer to the above-named claimants "immediate and full reinstatement totheir former or substantially equivalent positions'20without prejudice to their seniority or other rights andprivileges, and make them whole for any loss of pay suf-fered by them" because of "its discrimination againstthem" computed "on the basis of separate calendar quar-ters in accordance with the policy enunciated inF.W.Woolworth Company,90 NLRB 289, and_shall includean allowance for interest at 6 percent per annum to becomputed in the manner set forth inIsis Plumbing &Heating Co.,138 NLRB 716." The General Counsel hassubmitted an amended specification which he maintainsconforms with the Board's Order .21 The figures used bythe General Counsel are not basically in dispute. TheRespondent contests the formula chosen in reachinggross backpay.To arrive at a gross backpay formula the GeneralCounsel adopted the period between July 1, 1959, andJune 18, 1960 (the date of discharge), as the base period.The earnings during the base period were divided by thenumber of weeks each respective claimant worked duringthe base period to compute he average weekly earningsof each claimant, for such period.22 The claimant's grossbackpay was then reached by multiplying the number ofweeks in the backpay period during which the claimantwas available for employment by the claimant's averageweekly earnings during the base period. The GeneralCounsel has proposed this formula as a fair andreasonable23 formula in that actual earnings of each clai-My findings are confined to a determination of the amount of netbackpay due each discnminatee which accrued between the dates of June18, 1960, and December 26, 196521See G C Exh 9 In the amended specification interest has been com-puted to November 1, 196522 For example, Don R Weeks, during the period from July 1, 1959, toJune 18, 1960, earned $5,394 during 51 weeks His average weeklyearnings are $105 76. ($5,394 divided by 51 equals $105 76 )23C Woodrow Green, who was presented as an expert "qualified in ef-fectuating and determining reasonable formulas in backpay matters"(Green had been handling compliance matters for the Board since 1952),testified that the formula proposed by the General Counsel was the"only" reasonable formula " . because of the fact that there was nocomparable group of employees, or no comparable period during theperiod of discrimination that could be used as a base for measuring whatthe discrimmatees would possibly have earned during the period of dis-cnmmation "_Green further saidThe Board's Order reveals that the Department was terminatedAll truck drivers simply were terminated and there was no actualearnings record of other employees to be utilized as a basis forreaching a gross possible backpay figureIwas impres3ed with the experience of Green and the considerationsand care with which he worked out the formula AMERICAN MFG. CO. OF TEXASmant duringthe backpay period can not be computedsince noneof the Respondent's other employees per-formed the tasks which would have been assigned to theclaimant-discriminatees had not the employer unlawfullyterminated the transportation department. Since there isno dispute in the record as to the amount each claimantearned between July 1, 1959, and June 18, 1960, thenumber of weeks each claimant worked during suchperiod, the average weekly earnings of each claimant dur-ing such period or the length of the backpay period'24 theGeneral Counsel has concedely adduced evidence whichestablisheda prima faciecase for the recovery of theamounts sought in the amended specification if the formu-lamay be accepted as fair and reasonable under theevidence adduced in support thereof. Exactitude is notrequired in calculating backpay; any reasonable formulais sufficient.Cone Brothers Contracting Company,158NLRB 186. ". . . approximation of the loss to such in-dividuals [discriminatees ] by reasonable methods is suf-ficient......Flora and Argus Construction Company,149NLRB 583, 586. The use of prediscriminationearnings as a measure of what employees would haveearned during the period of discrimination has beendeemed by the Board to be "logical and fair."Trinity Val-ley Iron and Steel Company,158 NLRB 890.Third:The purpose for the imposition of backpay is to"deter unfair labor practices."W. C. Nabors v. N.L.R.B.,323 F.2d 686, 691 (C.A. 5), cert. denied 376 U.S. 911,and "to discourage discharges of employees contrary totheAct."WatermanSteamshipCorporationv.N.L.R.B.,119 F.2d 760, 763 (C.A. 5). "In computingbackpay awards the NLRB should seek to restore theemployee to the status quohewould have enjoyed if thediscriminatory discharge had not taken place."UnitedStates Air Conditioning Corp. v. N.L.R.B.,336 F.2d 275,277 (C.A. 6). (Emphasis supplied.) If the status quo is notrestorative and uncertainty exists as to the precisebackpay recovery for a discriminatee by reason of theEmployer'sillegalconduct the uncertainty must beresolved against the Employer rather than against the vic-tims of the Employer's discrimination.Ozark HardwoodCompany,119 NLRB 1130, 1133. The degree of certain-ty required to fix the amount of backpay in a backpayproceeding is no greater than that "applicable to contracton statutory breaches generally."That degree of certainty may appropriately be re-called. "There is a clear distinction between the mea-sure of proof necessary to establish that [a party]sustained some damage and the measure of proofnecessary to enable [a tribunal] to fix the amount."Story Parchment Paper Co. v. Patterson ParchmentPaper Co.,282 U.S. 555, 562, 51 S.Ct. 248, 250, 75L.Ed. 544. ". . . Certainty as to the amount goes nofurther than to require a basis for a reasoned conclu-sion."Palmer v. Connecticut Railway & LightingCo., 311 U.S. 544, 561, 61 S.Ct. 379, 385, 85 L.Ed.336. These principles, are, of course, intended to per-mit a solution of the problem of amount to be madeupon any range of facts, circumstances or reasonable24However, it should be noted in this respect that the Respondentclaims that the backpay period ended on December 16, 1965, the date onwhich its offer of employment was dated rather than on December 26,1965, the date used by the General Counsel 1 n the Respondent's offer thediscnmmatees were given 10 days in which to report, which accounts forthe General Counsel's choice of December 26, 1965 It seems reasonablethat the discrimmatees should have been allowed some time in which tohave adjusted their affairs for reentry in the Respondent's employment, a529inferences, which afford a rational basis for conclu-sion.N.L.R.B.v.Kartarik, Inc.,227 F.2d 190, 192, 193 (C.A.8).InMarlin-Rockwell Corporation v. N.L.R.B.,133F.2d 258, 260 (C.A. 2), the court said:.sometimesthe unfair labor practices of the em-ployer makes it impossible within reason to makesuch precise [backpay] determinations.whenthat is the situation the Board may use as close ap-proximations as the circumstances permit in fixingawards of back pay, when it has determined that suchawards in connection with offers of reinstatementwill aid in creating conditions the Act wasdesignedto bring about.InN.L.R B. v. Brown & Root, Inc.,311 F.2d 447,452(C.A. 8), the court said:In solving the problems which arise in backpaycases, the Board is vested with a wide discretion indevising procedures and methods which will effectu-ate the purposes of the Act....Obviously, in many cases it is difficult for theBoard to determine precisely the amount of back paywhich shall be awarded to an employee. In such cir-cumstances the Board may use as close approxima-tions as possible and may adopt formulas reasonablydesigned to produce such approximations.An approximation based upon a prior period of earningsis not for that reason rendered untentable.Cone BrothersContractingCompany,158NLRB 186,Palmer V.Connecticut Railway & Lighting Co.,311 U.S. 544. Inthe latter case the Supreme Court said at 561:Satisfactory evidence was presented for the threeyears of actual operation of the properties coveredby this lease.We think that prior earnings of thesameproperty over fourteen years was a fair base touse to project the estimate of the earnings for theeight years of future operation.Moreover, if a backpay formula is not arbitrary and bearsan appropriate relation to the policies of the Act,its useiswithin the discretionary power of the Board.N.L.R.B.v.EastTexas Steel Castings Company, Inc.,255 F.2d284 (C.A. 5).InN.L.R.B. v. Ozark HardwoodCompany, 282 F.2d1, 7 (C. A. 8), the court opined:As to the formula for arriving at back-pay rates oramounts, which the Board may deem it necessary todevise in a particular situation, our inquiry may or-dinarily go no further than to be satisfied that themethod selected cannot be declared to be arbitraryor unreasonable in the circumstances involved.The Board observes, "In determining the amount ofbackpay due the discriminatees, it is the position of theBoard that approximation of the loss to such individualsby reasonable methods is sufficient...."Flora andArgus Construction Company,149 NLRB 583, 586.Iconclude, in view of the evidence adduced by theGeneral Counsel and the authorites reviewed'25 that themethod of computing backpay proposed by the Generalcircumstance which was made necessary by the Respondent's discrimina-tory discharge of them in the first instance Moreover, as to those who didnot return to work, the Respondent is allowed credit for their interimearnings during such period and, in view of the Respondent's suggestionthat 10 days be allowed for reporting, the date of December 26, 1965,seems appropriate25No authorities were cited by the Respondent 530DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel is reasonable and that a fair base was employedfor arriving at the gross backpay due each discriminatee.The General Counsel's formula is neither arbitrary norunreasonable. Thus had the Respondent rested withoutthe submission of any evidence upon its behalf at theclose of the General Counsel's case the finding must havebeen in favor of the claims presented in the amendedspecification."As long as the General Counsel establishes, as he haddone here, that work remained to be done in the classifi-cations to which the discriminatees had been assigned, hehas establishedprima faciethat but for the discriminationthe terminated individuals would have been retained."Flora and Argus Construction Company,149 NLRB583,586.When the General Counsel showed the gross amountof backpay due the burden passed to the Respondent "toestablish facts which would negative the existence of lia-bility to [the Respondent] or which would mitigate thatliability."United States Air Conditioning Corporation,141 NLRB 1278, 1280, enfd. 336 F.2d 275 (C.A. 6).In the case ofN.L.R.B. v. Mooney Aircraft Corp.,366F.2d 807 (C.A. 5), the court commented:While the General Counsel has the burden of provingunlawful discrimination on the part of the employer,and hints that backpay is due, the employer usuallyhas the burden of establishing affirmative defenseswhich would mitigate his liability.N.L.R.B. v. MiamiCoca-Cola Bottling Co., supra.[360 F.2d 569],N.L.R.B. v. Brown & Root, Inc.,8 Cir. 1963, 311F.2d 447. Among these affirmative defenses are theunavailability of jobs because of nondiscriminatoryfactors, the employees' wilful loss of earnings, andemployees' interim earnings to be deducted from thebackpay award ...The cases are unanimous that the Employer mustestablish these defenses by a preponderance of theevidence.N.L.R.B. v. Miami Coca-Cola- BottlingCo., supra; N.L.R.B. v. Mastro Plastics Corp., 2Cir. 1965, 354 F.2d 170;N.L.R.B. v.Brown & Root,Inc., supra.The Respondent claims, as an affirmative defense, theunavailability of work for the discriminatees because ofnondiscri minatory factors.These factors concern adecrease in the production of haulable items, less mileagelogged by the commercial carriers than during the baseperiod, limitations of Respondent's fleet, the hours-of-service limitations of the ICC, and the fact thatpurchasers of the Respondent's products selected anddesignated the carriers to be used in delivering their unitsafter 1960.FourthThe affirmative defense of the Respondentraises the question whether the Respondent has sustaineditsburden of proving thateachof the discriminatees'grossbackpay during the backpay period, had heremained in the employment of the Respondent, wouldhave been less than the gross backpay based upon hisaverage weekly earnings during the base period, July 1,1959, to June 18, 1960. Proof that all the employees, asa group, would not have received as much does notsatisfy this burden since the burden of the Respondent isto "negative the existence of liability to a given em-ployee."26 Jordan,in the employment of MontgomeryWard & Co ,earned$54,985 69,Edmonds earned$36,279 63Allbut two discnminateesearned morethan $19,44913 elsewhereInUnited States Air Conditioning Corporation, supra,1280, the Board said:We have heretofore held, with court approval, that ina backpay proceeding the burden is on the GeneralCounsel to show only the gross amounts of backpaydue.When that had been done, the burden is uponthe Respondent to establish facts which would nega-tive the existence of liabilityto a given employeeorwhichwouldmitigate that liability.[Emphasissupplied.]The Respondent has presented no credible specificproof as to how much less gross backpay, if any, anyoneof the discriminatees would have earned by reason of (1)the decrease in mileage logged by the commercial carriersduring the backpay period, (2) the limitations of the fleet,(3) the hours-of-service limitations of the ICC, and (4)the fact that purchasers selected and designated the car-riers to be used in delivering their units after 1960 thananyoneof the discriminatees would have earned underthe General Counsel's formula.Indeed the record is barren of any credible evidencethat subsequent to June 18, 1960, the Respondent wouldnot have added "low boys" or other equipment to handleunits which required for transportation such type of con-veyance or that the hours-of-service limitations wouldhave affected the income of any particular discriminatee.In the latter respect there is no competent evidence fromwhich there can be drawn a finding of the maximumamount which a discriminatee could have earned underthe limitations set by the ICC, nor does the Respondentsuggest such an amount in its brief. Furthermore, there isno credible evidence to support a finding that, had theRespondent continued its own transportation department,its customers would have insisted that their purchases betransported by commercial cat riers. Such a finding wouldbe wholly based upon conjecture. Such a speculationclearly has no probative value.While the Respondent has presented no actual proof,it, nevertheless, argues in essence that the General Coun-sel's claim should be denied because the over-the-roaddrivers in the Respondent's employment on June 30,1960, would have driven, in delivering the Respondent'sproducts, exactly the number of miles driven by the com-mercial carriers during the backpay period, and no more;that such mileage would have been divided equally among15 other drivers; and that each discriminatee during thebackpay period would have earned $19,449.13, and; nomore. It seems obvious that this contention, withoutproof, is based upon speculation and conjecture andis un-sound; moreover, uncertainties caused by/dn employer'sdiscrimination must be-resolvedagainst the employer. Cf.East Texas Steel Castings Company, Inc.,116 NLRB1336, 1340.The Respondent's argument begs the question becauseitassumes that each of the 15 employees would haveremained in the employment of the Respondent for theentire backpay period, although their earnings wouldhave been limited to $19,449.13 and they could haveearned substantially more elsewhere;26 it assumes thateach discriminatee would have chosen to have remainedwith the Respondent at a substantially reduced income (in1961 the discriminatees' income would have fallen to$49.9727 a week) and in partial idleness rather than to27During the base period the lowest average weekly earnings of anyclaimant was$97 54,the highest$125 76. AMERICAN MFG. CO. OF TEXAShave sought apparent available work elsewhere; 28 it as-sumes that the Respondent, who followed a policy ofseniority in layoffs in its plant, would have laid off noneof the over-the-road drivers although the mileagedecreased from 1,173,728 miles traveled during the baseperiod to 599,638 miles traveled in 1961, a drop in mile-age of around 50 percent; it assumes that the milestraveled in backhauling would have been exactly thesame as traveled in out-going hauling, although there isevidence that sometimes employees drove as much as100 miles off route to complete backhauling; it assumesthat during the backpay period the discriminatees wouldhave received no income from backhaul fees, yard work,or vacation benefits although during the last two quartersof 1959 and the first quarter of 1960, in all instances saveone, the discriminatees' earnings exceeded by not incon-siderable amounts the number of miles driven multipliedby the rate of 6 cents a mile; it assumes that upon the falloff of product-hauling the discriminatees would not havebeen utilized in other hauling or yard work as sometimeshad been the case in the past; it assumes that the carriersemployed by the Respondent during the backpay periodused equipment which accomodated loads which, if con-veyed by the Respondent's equipment, would haverequired the exact number of miles for hauling, althoughthe Respondent asserts that the commercial carriers hadgreater capacity; it assumes that none of the 15 over-the-road drivers would have quit or died29 during the backpayperiod; it assumes that there would have been no wage in-creases granted to the discriminatees during the backpayperiod although wage increases were granted in theRespondent's plant;30 it assumes that during the periodof discrimination, the discriminatees, who would havebeen represented by a union, would have been wholly in-effective in obtaining any changes in wages, hours, orother conditions of employment; and it assumes that noneof the decrease in the Respondent's business, for whichprompt delivery was a necessity, was due to the changein method of delivery.31These assumptions are implausible, unreasonable, andunsound and conflict with the realities of the industrialworld. Moreover, " [t ]here must be correct individual set-tlements."WatermanSteamshipCorporationv.N.L.R.B.,119 F.2d 760, 762 (C.A. 5). The Respondenthas not shown with any degree of probability how itsdecreased mileage would have affected anyoneof thediscriminatees' earnings. Thus neither by proof or validinference has the Respondent met its burden of provingits affirmative defense. In that the General Counsel hasestablisheda prima faciecase for the recovery of theclaims set out in the amended specification, I find in favorof the General Counsel on the issues raised. Whether for-mulas for the computation of backpay other than thoseproposed ought to be considered are issues which are notbefore me. My holding is confined to a finding that theformula proposed by the General Counsel is fair andreasonable when considered in the light of the evidence28 In this connection it is significant to note that minimum wages wereset by the 1961 amendments to the Fair Labor Standards Act of 1938,29U S.C 201,et seq, at $46 for a 40-hour week for the first 2 years after theeffective date of the amendments and at $50 for a 40-hour weekthereafterThus it seems unreasonable to assume that qualifiedtruckdnvers would have continued in the employment of the Respondentfor little more than minimum wages29DiscriminateeJC Floyddied before the hearing30During the period of discrimination, the Respondent gave to other of531adduced to support it and that the Respondent has notsustained its burden of proving an affirmative defense tothe prima faciecase presented by the General Counsel.InN.L.R.B. v. Remington Rand, Inc.,94 F.2d 862,872 (C.A. 2), the court said, ". . . it rested upon the tort-feasor to disentangle the consequences for which it waschargeable from those from which it was immune."An employer risks a backpay order as part of the con-sequences of his unfair labor practices. He cannot escapeby selling his business or voluntarily abolishing the par-ticular job occupied by the discriminatee. Cf.WatermanSteamship Corporation v. N.L.R.B.,119 F.2d 760, 763(C.A. 5). Furthermore, an employer who gambles onevading the Act may not be heard to complain if his gam-ble fails and his liability is construed in favor of the vic-tims of his discrimination for such a construction is an aidin the enforcement of the Act.Iconfirm the General Counsel's specification asamended in its entirety and recommend that backpay beallowed as follows:BackpayDueInterestTotalBen Barnett$17,383.57$2,995.05$20,378.62L. H. Bell, Jr.9,307.812,414.0811,721.89L. D. Carlile8,027.282,267.1510,294.43G. W. Edmonds1,195.01391.801,586.81J. C. Floyd7,590.152,228.299,818.44J. D. Jordan283.10106.26389.36B. J. Lewis2,331.43655.192,986.62Robert 0. Meador10,324.582,498.3812,822.94Wayne H. Moore11,019.122,764.2313,783.35H. R. Narramore6,872.722,096.868,969.58William C. Taylor2,460.56708.933,169.49CharlesR. Wallace9,661.642,461.9112,123.55Don Weeks8,242.221,384.579,626.79In view of J. C. Floyd's decease it is recommended thatthe Respondent be ordered to pay over to Floyd's estateor any other person or persons as their interests may ap-pear the backpay due and owing on behalf of Floyd. SeeHerman Nelson Division, American Air Filter Company,Inc.,127 NLRB 939.The amended specification provides that transportationexpenses shall be allowable at 9 cents per mile. I deemthis an inadvertence and recommend that 10 cents permile be allowed for transportation expenses. SeeRiceLake Creamery Company,151 NLRB 1113, 1114, foot-note 5.Since interest has been computed on the net backpaydue only until November 1, 1966, it is recommended thatinterest on the net backpay due continue thereafter at therate of 6 percent per annum until the net backpay is paidin full.It is recommended that the net backpay awards bereduced by such tax withholdings as are required byFederal and State laws.Rice Lake Creamery Company,supra,1116, footnote 13.its employees general wage increases of approximately 8-1/2 to 9-1/2 per-cent31 In the Respondent's brief to the Trial Examiner it is statedItwas because of the necessity of making prompt delivery of itspumping units to the well sites in the various oil fields where theywere to be used and the unavailability of public transportation facili-ties tc render such service that the Company began and continued theoperat..rn of its own trucks until June 18, 1960310-541 0 - 70 - 35